Citation Nr: 1436370	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  13-16 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for status post multiple repairs of hiatal hernia and paraesophageal hernias with irritable bowel syndrome and hypoglycemia.  

2.  Entitlement to an initial rating in excess of 10 percent for status post bone spur removal, with low back strain and disc narrowing at L4-5 and L5-S1 from July 1, 2009 to June 20, 2010.  

3.  Entitlement to a rating in excess for 20 percent status post bone spur removal, with low back strain and disc narrowing at L4-5 and L5-S1 from June 21, 2010, to July 10, 2011.

4.  Entitlement to a rating in excess for 10 percent status post bone spur removal, with low back strain and disc narrowing at L4-5 and L5-S1 beginning July 11, 2011.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from October 1984 to February 1988 and from October 1988 until he retired in June 2009.  This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).


FINDINGS OF FACT

1.  The status post multiple repairs of hiatal hernia and paraesophageal hernias with irritable bowel syndrome and hypoglycemia has been manifested by alternating diarrhea and constipation and abdominal pain but the Veteran has not had hematemesis, melena, anemia, weight loss or severe impairment of health.  

2.  The Veteran has no more than moderate esophageal stricture due to postoperative residuals of paraesophageal hernias, as confirmed by upper gastrointestinal x-rays documenting narrowing at the gastroesophageal junction. 

3.  From July 1, 2009, to June 20, 2012, the service-connected low back disorder was manifested by painful thoracolumbar motion painful motion but no flexion of 60 degrees or less; or combined motion in all planes of not greater than 120 degrees; or abnormality of gait due to guarding or muscle spasm.  

4.  From June 21, 2010, to July 10, 2011, the service-connected low back disorder was manifested by limitation of thoracolumbar motion to 60 degrees but he did not have flexion of 30 degrees or less; or ankylosis of the entire thoracolumbar spine; there were no neurological symptoms and no incapacitating episodes. 

5.  Since July 11, 2011, the service-connected low back disorder has been manifested by thoracolumbar tenderness, equivalent to guarding, causing impaired gait but does not have flexion of 30 degrees or less; or ankylosis of the entire thoracolumbar spine; there were no neurological symptoms and no incapacitating episodes.  

6.  Since July 11, 2011, neurologic manifestations associated with the Veteran's service-connected low back disorder include complaints of low back pain radiating to the left leg, numbness, and magnetic resonance imaging of a slight posterior displacement of the left S1 nerve root.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for status post multiple repairs of hiatal hernia, with irritable bowel syndrome and hypoglycemia, are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7319, 7346 (2013).  

2.  The criteria for a separate 30 percent rating, but no more, for esophageal stricture due to postoperative residuals of paraesophageal hernias are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7203 (2013).

3.  The criteria for a rating in excess of 10 percent from July 1, 2009, to June 20, 2012, for the service-connected low back disorder are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).

4.  The criteria for a rating in excess of 20 percent from June 21, 2010, to July 10, 2011, for the service-connected low back disorder are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).

5.  The criteria for a rating of no more than 20 percent since July 11, 2011, for the service-connected low back disorder are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  

6.  Since July 11, 2011, the criteria for a separate 10 percent rating is warranted for left lower extremity radiculopathy.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.71a, 4.124a Diagnostic Codes 5242, 8520 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain statutory and regulatory duties to notify and assist appellants in the development of claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  However, this appeal arises from a disagreement with the initial disability ratings assigned following the grants of service connection and, as such, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, Social Security Administration records, VA examination reports, and lay statements have been obtained.  Also, the VA examinations are adequate for rating purposes because the Veteran's medical history was discussed, disabilities and associated symptoms were described, and the findings supported all conclusions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The adequacy of the examinations has not been challenged and the Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based as far as practical on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.  

Status Post Multiple Repairs Of Hiatal Hernia And Paraesophageal Hernias,
With Irritable Bowel Syndrome And Hypoglycemia

On VA general examination in May 2009, the Veteran reported that he did not have abnormal urinary flow, urgency, dysuria, hesitancy, or incontinence.  He reported having nausea, diarrhea, constipation, heartburn, abdominal swelling, and regurgitation, but he stated he did not have vomiting, indigestion, hernia, or abdominal masses.  He complained of moderate fecal leakage.  He had no dysphagia or history of hematemesis, melena, or gallbladder attacks, but had left upper quadrant pain.  On physical examination his bowel sounds were normal and there was no hernia or abdominal guarding.  

On VA gastrointestinal examination in May 2009, it was reported that the Veteran took Nexium and Cymbalta, but the side-effects were swelling and left upper quadrant pain.  He had a history of nausea, several times weekly, with ingestion of certain foods.  He had no history of vomiting but had dysphagia.  He could swallow liquids, soft foods, and solid foods most of the time.  He had esophageal distress several times weekly, accompanied by frequent and moderate substernal pain.  He had pyrosis and regurgitation of undigested foods several times weekly.  He had no history of hematemesis or melena or of esophageal dilation.  His overall general health was fair and there were no signs of anemia.  He weighed 209 pounds.  It was reported that since his left thoracotomy, he had bloating and left upper quadrant abdominal pain, and sensitivity and tenderness of the skin of the left lower chest and left upper back, which was a main cause of his decrease lumbosacral motion and impairment of his gait.  Also, he periodically choked on water and food.  

On VA endocrinology examination in May 2009 it was reported that the Veteran had hypoglycemia which was stable.  He carried glucose pills.  His symptoms included weakness, anxiety, tremors, dizziness, palpitations, excessive sweating, and nausea.  He did not have diabetes.  It was reported that he had one episode of hypoglycemia after his major surgery and it was not consequential at this time.  The diagnosis was a history of one episode of profound hypoglycemia, following surgery for paraesophageal hernia.  It was indicated that his hypoglycemia was in remission.  

On examination by a private physician in June 2010, for eligibility for Social Security Administration benefits, the Veteran reported that when he swallowed, food would stop in his throat.  He reported having difficulty swallowing solids and liquids, equally.  He denied nausea and vomiting but had regurgitation.  He also had diarrhea, and had been diagnosed with irritable bowel syndrome.  On his worse days, he went to the bathroom five to six times daily.  He denied any melena, hematochezia, or hematemesis.  He reported having intermittent mid to lower abdominal pain, and sometimes having bloating.  He reported not having had any weight change in the past year.  He had intermittent heartburn symptoms but denied any post-prandial pain.  He sometimes had explosive diarrhea, and sometimes soiled himself.  His blood sugar level fluctuated.  On examination the Veteran reported having mild pain in the lower middle quadrant but the remainder of the abdomen was nontender.  The examination was negative for hepatomegaly, guarding, distension, and rebound.  

On VA neurology examination in May 2011 for chronic pain, gastrointestinal symptom, and multiple somatic complaints the Veteran's history of multiple abdominal surgical procedures was related.  He continued to have chronic problems from alternating diarrhea and constipation.  He had intermittent and sudden episodes of abdominal bloating.  On physical examination the Veteran was 5 feet 11 inches in height and weighed 215 pounds.  The impression severe gastrointestinal dysfunction characterized by dysmotility requiring three past surgeries.  

On VA gastrointestinal examination in July 2011, the Veteran reported having lost some motility of a portion of his esophagus.  He reported having belching with a bad odor.  He could feel food getting stuck in his esophagus and reported having heartburn, regurgitation, and nausea.  As to irritable bowel syndrome, he reported having only one bowel movement a week, but when having the same it was explosive and a very large bowel movement.  He also complained of small fecal leakage.  He took Nexium.  He had dysphagia less than once weekly but at least monthly.  He could swallow liquids and soft solid food at all times and could swallow solid food most of the time.  He had esophageal distress several times daily with moderate substernal pain.  Several time a week he had regurgitation of partially digested food.  He had no history of hematemesis or melena and no history of esophageal dilation.  His health was fair and he had no signs of anemia.  His weight was 219 pounds, which was greater than 10 percent compared to his baseline weight.  The effects as to usual daily activities was severe as to chores, shopping, exercise, recreation, and traveling; and moderate as to dressing and driving but prevented participation in sports.  

On VA general examination on July 2011, it was noted that the Veteran did not have a history of hematuria, nocturia, urinary incontinence, or obstructive voiding.  He had a history of nausea, diarrhea, constipation, indigestion, heartburn, regurgitation, fecal incontinence, and frequent involuntary bowel movements.  He had no vomiting, jaundice, or abdominal masses or swelling.  There was no history of hematemesis, melena, or gallbladder attacks.  His weight was 201 pounds.  

A November 2012 radiology report of the Veteran's upper gastrointestinal small bowel revealed narrowing of the esophagus at the gastroesophageal junction, filling defects within the stomach, possibly related to retained gastric contents, a delay in gastric emptying but no gross small bowel abnormality.  

At a hearing before the Board, the Veteran attested to his history of repeated in-service surgeries and residuals thereof.  He had not worked since service, because he was unable to do so.  He had constant pain, measuring 7 on a scale of 10.  His bowel movements fluctuated.  He had bought a special bed because of difficulty sleeping due to his gastrointestinal and low back problems.  His colon did not empty on a regular basis, causing him to have explosive bowel movements.  With constipation, he had bloating.  His wife testified that his hypoglycemia caused sweating and weakness, and that sometimes food would become stuck in his esophagus.  She also testified that he had not lost weight, because of her home cooking.  His wife testified that he alternated between constipation and diarrhea, and he was unable to take conventional medications.  

Diseases of the digestive system, particularly within the abdomen, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Accordingly, certain co-existing diseases do not lend themselves to separate ratings without violating the principle against pyramiding.  38 C.F.R. § 4.113 (2013); see also 38 C.F.R. § 4.14 (2013) (assigning multiple ratings based on the same symptoms or manifestations constitute prohibited pyramiding).  Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 are not to be separately rated but, rather, a single evaluation is assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevations.  38 C.F.R. § 4.114.  

Under Diagnostic Code 7203 moderate esophageal stricture warrants a 30 percent rating; when severe, permitting liquids only, a 50 percent rating is assigned, and when permitting passage of liquids only, with marked impairment of general health an 80 percent rating is warranted.  38 C.F.R. § 4.114, Diagnostic Code 7203.

Irritable colon syndrome (spastic colitis, mucous colitis, etc.) when severe with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, warrants a maximum 30 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7319.  

Postoperative residuals of a ventral hernia when small, not well supported by belt under ordinary conditions, or healed ventral hernia or postoperative wounds with weakening of abdominal wall and an indication for a supporting belt, warrants a 20 percent rating.  When large, not well supported by a belt under ordinary conditions, a 40 percent rating is warranted.  When massive, persistent, severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of the abdominal wall so as to be inoperable, a 100 percent rating is assigned.  38 C.F.R. § 4.114, Diagnostic Code 7339 (2013).  

A hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, warrants 30 percent rating.  A 60 percent is assigned when there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

Initially, the Veteran is assigned a separate 30 percent rating for impaired sphincter control under 38 C.F.R. § 4.114, Diagnostic Code 7332 (2013).  Thus, the Veteran's anal leakage may not be considered in determining the proper evaluation for the disability herein at issue. 

A 40 percent rating is not warranted for moderate postgastrectomy syndrome because he does not have either mild circulatory symptoms or weight loss.  38 C.F.R. § 4.114, Diagnostic Code 7308; see also 38 C.F.R. § 4.112 (2013) (minor or greater losses of weight of brief duration are not of rating importance, but rather when there is an appreciable loss sustained over a period of time).  A rating in excess of 30 percent is not provided for removal of his gallbladder under Diagnostic Codes 7315, 7316, or 7317 or for his irritable bowel syndrome under Diagnostic Code 7319.  As for his hiatal hernia, a 60 percent rating requires material weight loss, hematemesis, melena, and moderate anemia or symptoms causing severe impairment of health.  Here, he has not had these symptoms and repeated examinations have not shown any significant impairment of health.  Although the conclusion of a VA examiner in May 2011 was that there was severe gastrointestinal dysfunction characterized by dysmotility, there is no evidence of anemia or in fact any significant weight loss.  Moreover, other examiners have repeatedly described the Veteran's overall general health as being fair.  

However, a separate rating under Diagnostic Code 7203, without violation the restriction set forth in 38 C.F.R. § 4.114, is assignable provided there is stricture of the esophagus.  Here, the Veteran's complaints of dysphagia are credible.  The November 2012 upper gastrointestinal x-rays that demonstrated narrowing at the gastroesophageal junction.  The Board finds that a separate 30 percent rating, but no more, for moderate esophageal stricture is warranted.  While the Veteran testified to having dysphagia, it is not so severe as to permit liquids only.  Accordingly, a rating of no more than 30 percent is warranted for esophageal stricture due to postoperative residuals of paraesophageal hernias is warranted throughout the entire appeal period.  Fenderson, 12 Vet. App. at 126.

Low Back Disorder

Intervertebral disc disease (intervertebral disc syndrome or disc disease), is rated either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations, whichever method results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

Incapacitating episodes having a total duration of at least one week but less than two weeks in the past 12 months, warrants a 10 percent rating.  Incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, warrants a 20 percent rating.  Incapacitating episodes of a total duration of at least four weeks but less than six weeks during the past 12 months, warrants a 40 percent rating.  Incapacitating episodes of a total duration of at least six weeks during the past 12 months, warrants a maximum 60 percent rating.  A rating in excess of 60 percent is not assignable on the basis of incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based On Incapacitating Episodes.

An incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Id. at Note (1).  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002). 

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) encompasses symptoms such as pain (radiating or not), stiffness, and aching takes those into account, removing any requirement that there be such symptoms for any particular rating.  

The General Rating Formula provides ratings based on limited spinal motion in either forward flexion or the combined ranges of motion of a spinal segment, or for either favorable or unfavorable ankylosis, or with respect to the entire spine a loss of more than 50 percent vertebral body height due to vertebral fracture or muscle spasm and guarding.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The sum of these is the combined range of motion, which for the thoracolumbar spine is 240 degrees.  General Rating Formula, Note (2).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  General Rating Formula, Note (5). 

A 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, or if there is either (1) muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, (2) vertebral body fracture with loss of 50 percent or more of body height.  38 C.F.R. § 4.71a, General Rating Formula.

A 20 percent rating is warranted for limited thoracolumbar motion when forward flexion is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion is not greater than 120 degrees; or if there is either (1) muscle spasm or (2) guarding severe enough to result in abnormal gait or abnormal spinal contour, e.g., scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 40 percent rating is warranted for limited thoracolumbar motion when forward flexion is to 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.  

When rating the orthopedic manifestations of the spine, any associated objective neurologic abnormalities are to be rated separately, to include bowel or bladder impairment, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Code, Note (1).  

July 1, 2009, to June 20, 2010

On VA general examination in May 2009, the Veteran reported not having weakness, paresthesias, numbness, or poor coordination.  His gait was slow, wobbling, and sluggish.  There was no motor loss of either lower extremity and no sensory loss.  Reflexes were 2+ in the lower extremities.  

On VA spinal examination in May 2009, the Veteran reported that he could not take pain pills because of his stomach problems.  He had no urinary symptoms and did not complain of numbness, paresthesias, weakness, or unsteadiness.  He had a history of fatigue, decreased motion, stiffness, spasms, and pain but no weakness.  He walked with a cane and stated that could walk one-quarter of a mile.  He used a transcutaneous electrical nerve stimulation (TENS) unit.  On physical examination the Veteran had a right-sided pelvic tilt, and he walked tilted to the right.  His head was in a normal position and his back was symmetrical.  There was no gibbus, kyphosis, listing, lumbar lordosis, scoliosis, or reverse lordosis but there was lumbar flattening.  There was spasm, guarding, tenderness, and pain on motion of the thoracic muscles, but no atrophy or weakness.  The examiner stated that this was not severe enough to cause abnormality of gait or spinal contour.  He had normal muscle tone of the lower extremities.  Sensations were normal in the lower extremities and ankle jerks were normal.  Thoracolumbar flexion was to 65 degrees, extension was to 15 degrees, and right and left lateral bending, as well as right and left rotation to 15 degrees.  There was objective evidence of painful motion, but no additional limitation of motion on repetitive motion.  It was reported that the decrease in range of motion in rotation and lateral bending were due to severe left upper quadrant pain and sensitivity of the skin after a left thoracotomy for repair of a paraesophageal hernia.  Lumbosacral x-rays revealed mild disc space narrowing at L4-5 and L5-S1.  

The evidence from July 1, 2009, to June 20, 2010, as shown by the 2009 VA examination demonstrates thoracolumbar flexion was to 65 degrees, extension was to 15 degrees, and right and left lateral bending, as well as right and left rotation to 15 degrees.  There was objective evidence of painful motion, but no additional limitation of motion on repetitive motion.  38 C.F.R. § 4.40, 4.45, 4.59 (2013); see also Deluca v. Brown, 8 Vet. App. 202 (1995).  While the 2009 VA examination found spasm, guarding, and tenderness the examiner specifically stated that it was not severe enough to cause an abnormality of the Veteran's gait or abnormality of his spinal contour, e.g., scoliosis, reversed lordosis, or kyphosis.  Ankylosis of the thoracolumbar spine has not been shown.  Accordingly, no more than a 10 percent disability rating is warranted based on the orthopedic manifestations of the Veteran's service-connected low back disorder.  38 C.F.R. § 4.71a, General Rating Code.  

Neurologically, the examination found normal muscle tone and sensation, as well as ankle jerks.  Id. at Note (1).  Moreover, prior to June 21, 2010, there was no evidence of any incapacitating episodes due to intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based On Incapacitating Episodes.

Accordingly, from July 1, 2009, to June 20, 2010, a disability rating in excess of 10 percent is not warranted.  

June 21, 2010, to July 10, 2011

On examination by a private physician in June 2010, for eligibility for Social Security Administration benefits, the Veteran reported having had back surgery which helped to straighten his spine so that he could stand erectly, but that it made his back pain worse.  He then had facet injections.  He continued to have back pain.  His low back pain radiated down his hips and legs, but greater on the left side than the right side.  He also reported having numbness and tingling of the lateral aspect of the left leg, made worse by coughing or sneezing.  He denied having muscle spasm or muscle pain.  He had difficulty lifting and carrying due to back pain.  He was unable to take pain pills due to side-effects but Voltaren Gel helped somewhat.  Past physical therapy had helped.  He reported being unable to sleep at night due to pain.  

On examination, forward flexion of the low back was to 60 degrees, extension to 15 degrees, right rotation to 60 degrees, left rotation to 70 degrees, right and left lateral bending each to 30 degrees.  There was minimal paralumbar muscle spasm.  Motor examination was 5/5, bilaterally.  There was decreased sensation of the medial aspect of the left leg.  Reflexes were equal and symmetric, bilaterally.  Vibration sense was intact but there was some hypersensitivity of the left leg.  There was no atrophy or fasciculations.  Without a cane he walked with a mild limp but there was no instability of his gait and no ataxia.  

X-rays in September 2010 revealed degenerative changes at L5 and mild loss of disc space height at L4-5 and L5-S1.  

A private physician reported in March 2011 that he had treated the Veteran since December 2010 for weakness, fatigue, numbness, and tingling.  

On VA neurology examination in May 2011, the Veteran reported recurrent lumbosacral pain, which began initially in 2005, with sciatic-type symptoms, and had a lumbar laminectomy in 2006.  The Veteran stated that he still had intermittent lumbosacral pain, which had been treated with facet blocks, most recently in 2008.  On physical examination, there was increased muscle tone in the lower extremities, which was not classic spasticity but was modulated with the Veteran's level of relaxation.  He had full power of the muscles of all extremities.  Ankle jerks were brisk.  His gait was quite antalgic.  He walked with stiffness, predominantly in the left lower extremity, and he reported that his awkward gait was due to pain and stiffness.  It was indicated that past electromyogram and nerve conduction studies had been normal.  The impression was lumbosacral sciatica-type pain.  

The June 21, 2010, examination for Social Security Administration benefits showed forward flexion of the low back was to 60 degrees, extension to 15 degrees, right rotation to 60 degrees, left rotation to 70 degrees, right and left lateral bending each to 30 degrees.  Accordingly, a 20 percent evaluation is the appropriate rating for this period of time.  Thoracolumbar flexion was not limited to between 30 degrees and 60 degrees or combined thoracolumbar motion of not greater than 120 degrees was not shown to warrant a 30 percent evaluation.  During this time, minimal paralumbar muscle spasm was found, however, the 20 percent evaluation encompasses any abnormal gait or spinal contour due to muscle spasm or guarding.  Accordingly, no more than a 10 percent disability rating is warranted based on the orthopedic manifestations of the Veteran's service-connected low back disorder.  38 C.F.R. § 4.71a, General Rating Code.

During this period, there was no evidence of any incapacitating episodes due to intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based On Incapacitating Episodes.  

There was decreased sensation of the medial aspect of the left leg.  However reflexes were equal and symmetric, bilaterally, and the vibration sense was intact, albeit with some hypersensitivity in the left leg.  The impression was lumbosacral sciatica-type pain.  However, the examiner indicated that past electromyogram and nerve conduction studies had been normal.  Full power of the muscles of the lower extremities was found.  See 38 C.F.R. § 4.120 (2013) (in rating peripheral nerve injuries attention is given to sensory or motor impairment).  Accordingly, during this period of time, a separate compensable evaluation for neurologic manifestations associated with the Veteran's service-connected low back disorder is not warranted.  38 C.F.R. § 4.71a, General Rating Code, Note (1).

Accordingly, from June 21, 2010, to July 10, 2011, a disability rating in excess of 20 percent is not warranted 

Since July 11, 2011

On VA examination of the Veteran's spine in July 2011, the Veteran reported having constant pain which was 5 to 6 on a scale of 10, with severe flare-ups.  He did not take oral pain medication for his back but used a TENS unit and had a back support.  He reported having weekly severe flare-ups of his back lasting three days.  These were precipitated by bending and twisting his back, and alleviated by a TENS unit, massage, and "votaren gel."  He reported that he did not move other than going to the bathroom and eating, and would just lie down.  The Veteran reported numbness and paresthesias, as well as leg or foot weakness.  He was unsteady but had not fallen.  He had a history of fatigue, stiffness, weakness, spasm, spinal pain, and decreased motion of the low back.  His pain was moderate and constant, and it radiated down the left buttock to the left knee.  It was reported that he had an incapacitating episode in September 2010 which had lasted for five days.  He always walked with a cane and could ambulate 100 yards.  

On physical examination, the Veteran's posture and head position were normal and his back was symmetrical in appearance.  His gait was antalgic, with poor propulsion, even using a cane.  There was no gibbus, kyphosis, lumbar lordosis, listing, or scoliosis but there was lumbar flattening.  There was no spinal ankylosis.  There was no spasm, atrophy, weakness, or guarding of the muscle of the low back but had tenderness, which was responsible for his abnormal gait.  Flexion was to 90 degrees, extension was to 20 degrees, right and left lateral bending were to 25 degrees, and rotation to the right was to 20 degrees and to the left to 15 degrees, all with evidence of pain.  There was no additional limitation on repetitive motion.  There was no neurological abnormality of the right lower extremity but in the left lower extremity there was dysesthesias in the form of numbness from the left buttock to the left knee.  

A June 2013 lumbar magnetic resonance imaging revealed disc bulging at L5-S1, with slight posterior displacement of the left S1 nerve root, and disc bulging at L3-4 and L4-5.  

At a hearing before the Board, the Veteran attested to his history of repeated in-service surgeries and residuals thereof.  He had not worked since service, because he was unable to do so.  He had bought a special bed because of difficulty sleeping due to his gastrointestinal and low back problems.  His back would sometimes lock if he bent over.  The Veteran also testified that he used a cane for ambulation.  He stated that he had episodes of incapacitation three to four times weekly, in which he back would become stuck or locked in a flexed position.  

The evidence revealed by the July 11, 2011, VA examination was that the Veteran did not have limitation of motion in either thoracolumbar flexion or combined ranges of motion to warrant a 20 percent rating.  38 C.F.R. § 4.71a, General Rating Formula.  However, tenderness was shown, which was responsible for his abnormal gait.  While the rating criteria for a 20 percent rating requires that the cause of impaired gait be either muscle spasm or guarding, the Board finds that the tenderness causing impaired gait is equivalent to impaired gait due to guarding, under the governing rating criteria.  Id.  However, the Veteran does not have limitation of thoracolumbar flexion of 30 degrees or less or any ankylosis of the entire thoracolumbar spine, as required for the next higher rating of 40 degrees.  

The July 2011 VA examination reported that the Veteran reported an incapacitating episode, in September 2010, which lasted five days.  However, as there are no records of the need for bed rest and treatment, by regulation, this episode cannot be considered an incapacitating episode for rating purposes.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based On Incapacitating Episodes, Note (1).  

The Board has also considered whether a separate evaluation is warranted for any neurological component of the Veteran's lumbar spine disability beginning July 11, 2011.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  In this regard, the July 11, 2011, VA examination found no neurological abnormality of the right leg.  However, the examiner found dysesthesia of the left leg, from the buttock to the knee, in the form of numbness.  Moreover, a June 2013 lumbar magnetic resonance imaging revealed slight posterior displacement of the left S1 nerve root.  As there is evidence of a mild neurological component to the Veteran's low back disorder affecting the left leg, the Board concludes that a separate 10 percent evaluation is warranted for the neurological symptoms in the left leg as a result of the Veteran's low back disorder.  Id.; 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  

The Veteran's service-connected status post multiple repairs of hiatal hernia and paraesophageal hernias with irritable bowel syndrome and hypoglycemia is evaluated as a disease or injury of the digestive system pursuant to 38 C.F.R. § 4.114, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  The service-connected status post multiple repairs of hiatal hernia and paraesophageal hernias, with irritable bowel syndrome and hypoglycemia, has been manifested by alternating diarrhea and constipation and abdominal pain but the Veteran has not had hematemesis, melena, anemia, weight loss or severe impairment of health.  Moreover, a separate evaluation for moderate esophageal stricture due to postoperative residuals of paraesophageal hernias has been granted herein.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the current disability ratings.  Evaluations in excess of these ratings are provided for certain manifestations of the Veteran's service-connected digestive disorder, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the currently assigned ratings reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of this issue for extraschedular consideration is not required.  See 38 C.F.R. § 4.114, Diagnostic Codes 7203, 7319, 7346; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

The Veteran's service-connected status post bone spur removal, with low back strain and disc narrowing at L4-5 and L5-S1, is evaluated as a disease or injury of the spine pursuant to 38 C.F.R. § 4.71a, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  From July 1, 2009, to June 20, 2012, the service-connected low back disorder was manifested by painful thoracolumbar motion painful motion but no flexion of 60 degrees or less; or combined motion in all planes of not greater than 120 degrees; or abnormality of gait due to guarding or muscle spasm.  From June 21, 2010, to July 10, 2011, the service-connected low back disorder was manifested by limitation of thoracolumbar motion to 60 degrees but he did not have flexion of 30 degrees or less; or ankylosis of the entire thoracolumbar spine; there were no incapacitating episodes.  Since July 11, 2011, the service-connected low back disorder has been manifested by thoracolumbar tenderness, equivalent to guarding, causing impaired gait but does not have flexion of 30 degrees or less; or ankylosis of the entire thoracolumbar spine; no incapacitating episodes.  Since July 11, 2011, neurological manifestations associated with the Veteran's low back disorder include complaints of low back pain radiating to the left leg, numbness, and magnetic resonance imaging of a slight posterior displacement of the left S1 nerve root, and therefore a separate evaluation has been assigned.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the current disability ratings.  Evaluations in excess of these ratings are provided for certain manifestations of service-connected low back disorder, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the currently assigned ratings reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of this issue for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, 4.124a, Diagnostic Codes 5242, 8520; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected digestive disorder and low back disorder, the evidence shows no distinct periods of time during the appeal period, other than those currently assigned, when these disorders varied to such an extent that a rating greater or less than currently assigned would be warranted.  Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against ratings in excess of those currently assigned herein, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 30 percent for status post multiple repairs of hiatal hernia and paraesophageal hernias, with irritable bowel syndrome and hypoglycemia, is denied.

A separate rating of 30 percent is granted for esophageal stricture due to postoperative residuals of paraesophageal hernias, subject to applicable law and regulations governing the award of monetary benefits.  

From July 1, 2009 to June 20, 2010, an initial rating in excess of 10 percent for status post bone spur removal, with low back strain and disc narrowing at L4-5 and L5-S1, is denied.  

From June 21, 2010, to July 10, 2011, a rating in excess of 20 percent for status post bone spur removal, with low back strain and disc narrowing at L4-5 and L5-S1, is denied.  

Beginning July 11, 2011, a rating of 20 percent for status post bone spur removal, with low back strain and disc narrowing at L4-5 and L5-S1, is granted, subject to applicable law and regulations governing the award of monetary benefits.  

Beginning July 11, 2011, a separate evaluation of 10 percent for left leg radiculopathy is granted, subject to applicable law and regulations governing the award of monetary benefits.  


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


